MEMORANDUM **
Kamal Singh, a native and citizen of Fiji, petitions pro se for review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from the Immigration Judge’s decision finding him removable. We retain jurisdiction to determine whether jurisdiction exists. Aragon-Ayon v. INS, 206 F.3d 847, 849 (9th Cir.2000). Because we conclude that Singh is removable under 8 U.S.C. § 1227(a)(2)(A)(ii), we dismiss this petition for lack of jurisdiction. See 8 U.S.C. § 1252(a)(2)(C); Flores-Miramontes v. INS, 212 F.3d 1133, 1135 (9th Cir.2000).
Singh’s motion for stay of removal is denied.
PETITION DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.